Title: From Thomas Jefferson to United States House of Representatives, 30 January 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     To the House of Representatives of the United States. 
                  
                  The Choctaws being indebted to their merchants beyond what could be discharged by the ordinary proceeds of their huntings, and pressed for paiment, proposed to the US. to cede lands to the amount of their debts, and designated them in two different portions of their country. these designations not at all suiting us were declined. still urged by their creditors, as well as by their own desire to be liberated from debt, they at length proposed to make a cession which should be to our convenience. by a treaty signed at Pooshapukanuk, on the 16th. of Nov. 1805. they accordingly ceded all their lands South of a line to be run from their & our boundary at the Omochita, Eastwardly to their boundary with the Creeks on the ridge between the Tombigbee & Alibama, as is more particularly described in the treaty, containing about five millions of acres as is supposed, and uniting our possessions there from Adams to Washington county.
                  The location contemplated in the instructions to the Commissioners was on the Missisipi. that in the treaty being entirely different, I was, at that time, disinclined to it’s ratification, and have suffered it to lie unacted on. but progressive difficulties in our foreign relations have brought into view considerations other than those which then prevailed. it is now perhaps as interesting to obtain footing for a strong settlement of militia along our Southern frontier, Eastward of the Missisipi, as on the West of that river, and more so than higher up the river itself. the consolidation of the Missisipi territory, and the establishment of a barrier of separation between the Indians & our Southern neighbors, are also important objects; and the Choctaws & their creditors being still anxious that the sale should be made, I submitted the treaty to the Senate, who have advised & consented to it’s ratification. I therefore now lay it before both houses of Congress for the exercise of their constitutional powers as to the means of fulfilling it.
                  
                     Th: Jefferson 
                     
                     Jan. 30. 1808.
                  
               